DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2011/0254922 A1 to Schaerer et al. in view of U.S. PG Pub. No. 2007/0183041 A1 to McCloy et al. or over Schaerer, in view of McCloy and U.S. PG Pub. No. 2003/0135115 A1 to Burdette et al.

Schaerer does not specifically disclose a device and method, wherein a system and method has a first lens included in the at least one marker, the first lens arranged to receive the light, which has passed the at least one pattern portion or has been reflected by the at least one pattern portion, releasing a plurality of portions of the light.
	However, McCloy discloses a similar surgical tracking system and method, wherein a system and method has a first lens included in the at least one marker, the first lens arranged to receive the light, which has passed the at least one pattern portion or has been reflected by the at least one pattern portion, releasing a plurality of portions of the light (see Figs. 1-3, 6, and 7 and para 42-56).

It appears that Schaerer discloses a lens on the cameras, 5 and 6, noting small rectangles that limit the imaging field of view to fields of view, 5A and 6A.  
However, in the alternative Burdette discloses a similar optical medical tracking system, wherein the optical camera includes a fish-eye lens for adjusting the cameras field of view (see para 33).
It would have been obvious to one of skill in the art to have include a lens as taught in Burdette with the method and system of Schaerer because doing so would predictably focus and adjust the field of view already taught in Schaerer, thus providing an imageable field of view for finding the markers of Schaerer.
Regarding claims 2, 3, 7, and 8, Schaerer discloses a device and method, wherein calculating the spatial position and the direction of the at least one marker comprises: calculating the spatial position of the at least one marker by using coordinate information of the image of the at least one pattern portion; and calculating the direction of the at least one marker by using and the coordinate information of the image of the at least one pattern portion and coordinate information of the spatial position of the at least one marker; and wherein calculating the direction of the at least is one marker comprises: calculating the spatial position of the at least one marker by using a position change or a size Change of the image of 
Regarding claims 4 and 9, McCloy appears to disclose a fish-eye lens (see Figs. 1-3, 6, and 7 and para 42-56).
Alternatively, Burdette teaches that fish-eye lens are well known and predictable for the purpose of limiting an optical field of view (see para 33).
It would have been obvious and predictable to have use the lens system of McCloy and/or Burdette with the patterned markers of Schaerer because doing so would predictably provide the marker function of Schaerer with a limited field of view range as taught in McCloy and Burdette so that markers could be more accurately viewed only at certain angles, thus reducing interference from multiple markers in a given scene.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaerer and McCloy or over Schaerer, McCloy, and Burdette as applied to claims 1 and 6 above, and further in view of U.S. PG Pub. No. 2010/0036393 A1 to Unsworth.
Regarding claims 5 and 10, Unsworth discloses a similar surgical tracking system and method, wherein the at least one marker,  further comprises a prism arranged to receive the light released from the first lens and configured to release the light to have a different angle of view (see para 168 and 191).
It would have been obvious to one of skill in the art to have used a prism as taught in Unsworth with the marker of Schaerer because doing so would predictably redirect the image 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of U.S. Patent Nos. 10,307,210; 10,859,789; and 11,033,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific species of the broader genus presently claimed.  Additionally, the above cited art in combination with the patents noted in this paragraph show that the improvements are obvious and predictable improvements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793